DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 2, “space 180” appears to be a typographical error(should it be --spaced 180--.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 - in line 2, “the cylindrical assembly” lacks antecedent basis

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) listed below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRidder(5,730,154).

Claim 1 - DeRidder teaches a device capable of remodeling a penis, comprising: a cylinder of resilient, elastic material -10- which is reinforced with two or more discrete sections -14- and -16- of plastically deformable material, abstract lines 8-11, said cylinder having a lumen, unnumbered see figure 4, extending between proximal and distal ends as shown in figure 3, the lumen sized to accommodate the penis, the device is to be used on limbs of the body such as, finger, toe arm and legs, as such the device for use on a penis would be appropriately  when the cylinder is externally mounted over the penis the cylinder having an interior surface facing the lumen and an exterior surface facing away from the lumen, a longitudinal direction and a transverse direction, the transverse direction being orthogonal to the longitudinal direction, the discrete sections, -14- and -16- of plastically deformable material extend along a working length in a longitudinal direction and are circumferentially separated by sections of elastic material see figures 3 and 4, the generally cylindrical assembly the cylinder being adapted to snugly and resiliently grip the penis.
Claim 3 - DeRidder teaches the plastically deformable material is solid, stainless steel as set forth in column 3 lines 11-15.
Claim 5 - DeRidder teaches wherein the plastically deformable material -14- and -16- is at least partially coated by a coating, covered by the elastic material, or embedded within the elastic  material, column 2 lines 66 and 67 and figures 6 and 7.
Claim 6 - DeRidder teaches the elastic material, -14- and -16- is selected from the group Neoprene, Lycra, Spandex, silicone rubber, polyurethane, latex, vulcanized rubber, thermoplastic elastomers, polypropylene, ePTFE, Teflon, non-woven fabrics, woven fabrics, and knit fabrics, column 2 lines 60-62.
Claim 8 - DeRidder teaches the plastically deformable member is formed of a material selected from the group aluminum, steel, non-hardened soft steel alloys, plastic, polymeric materials, polypropylene, nylon, polyethylene, polycarbonate, and urethanes, see column 3 lines 11-16.
Claim 9 - DeRidder teaches the proximal and distal ends are atraumatic as shown in figure 3, the ends do not cause trauma to the limb it is applied to.
Claim 10 - DeRidder teaches the plastically deformable member is malleable at room temperature, the device is applied at room temperature and has a stable rolled configuration and a stable extended configuration.
Claim 11 - DeRidder teaches the proximal and distal ends are covered with an atraumatic material, see figure 3.

Claim(s) 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler(6,277,063).
Claim 13 - Altshuler teaches a delivery device capable of delivering the device of claim 1 including a hollow tube -22- having a lumen, longitudinal within -22-, the hollow tube having an interior diameter configured to fit over a penis, the penis fits inside tube   -12- which is inside tube -22-, an exterior diameter configured to coaxially receive the remodeling device, a total length measured between proximal and distal ends (unnumbered but inherently included on tube -22- of the tube, working length measured between the distal end and a location coincident with or proximal the proximal end and which is less than or equal to the total length, the working length of tube -22- is at most the total length of the tube but may be any length less than the total length.  For example the working length may be from the end of -22- to the position of element -16-.
Claim 14 - Altshuler teaches the exterior diameter is constant over the working length.
Claim 15 - Altshuler teaches at least one grasping member, element -4- between the holes -8- which is positioned on the exterior of tube -22-, is capable of being used to position the device.
Claim 17 - Altshuler teaches a device comprising at least one through-hole -8-formed in a wall of the hollow tube.
Claim 18 - Altshuler teaches a first and a second through- hole -8-see figure 1 and 2, formed in a wall of the hollow tube -22- wherein the first through-hole is spaced 180 degrees from the second through-hole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRidder in view of Von Flotow et al(2007/0068965, hereinafter Von).
Claim 4 - DeRidder teaches a device as claimed including forming the deformable material with steel but does not teach the deformable material being a mesh. 
Von teaches a plastically deformable material formed from steel in the form of a mesh strip see paragraph [0023] which provides a reinforcing device formed from a steel mesh and having multiple stable configurations.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a mesh steel for the reinforcements of DeRidder as taught by Von to gain the advantage of a lighter reinforcement member to provide a device with a total lighter weight to be used on the penis to avoid straining the penis during use.	Such a combination would produce predictable results of the stiffeners of DeRidder being formed from a steel mesh and have a high expectancy of success because steel mesh stiffeners are known in the malleable arts as taught by Von.

Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates(5,997,470) in view of Scanlon. 
Claim 13 - Coates teaches a device capable of delivering a penile remodeling device (see abstract - device of Coates capable of delivering a penile tube), comprising:
a hollow tube -31- (Figs. 9 and17) having a lumen (Figs. 9 and 17 - see in the figure how tube -31- has an inner lumen as it is fitted over a penis), the
hollow tube having an interior diameter configured to fit over a penis (col 7, In 31-33: "Shown in FIG. 17 is a user having a flaccid penis inserted into the penile tube 31"), an exterior diameter configured to coaxially receive the remodeling device (Fig. 17, col 6, In 45-46: “an improved removal guide 32 mounted circumferentially on the penile tube 31," see how tube -31- is able to receive a remodeling device as it is fitted with a removal guide -32-) (Note: “configured to coaxially receive the remodeling device" is considered an intended use and carries no patentable weight.  Coates's device is considered capable of "configured to coaxially receive the remodeling device" because it is
intended to have a cylindrical device placed over it while positioned on a penis), a total length measured between proximal and distal ends of the tube (Fig. 17, col 7, In 36: "The tapered end 34 of penile tube 31,” wherein the total length of the device extends from the leftmost distal end of tube -31- at the left side of the figure to the rightmost proximal tapered end -34- at the right side of the figure), working length
measured between the distal end and a location coincident with or proximal the proximal end and which is less than or equal to the total length (Fig. 17 - see how the working or operable length of the device extends between its leftmost distal end and a point before the proximal end -34- where the tube tapers to grip the base of the penis, and therefore the working length is less than the device's total length). While Coates teaches a device capable of delivering a tubular penile remodeling device (see abstract), Coates does not specifically teach the remodeling device of claim 1. However, Scanlon teaches the remodeling device of claim 1 (see claim 1 above).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have deployed the device of Scanlon with the delivery device of Coates in order to have allowed easier application of the device upon a patient while further providing enhanced achievement and maintenance of an erection.
Claim 14 - the combination of Scanlon and Coates teaches the delivery device of claim 13, and Coates further teaches wherein the exterior diameter is constant over the working length (Fig. 17 - see how the tube -31- is shown to have a constant diameter along the portion that operates as the working length and which does not taper to grip the penis).
Claim 15 - the combination of Scanlon and Coates teaches the delivery device of claim 13, and Coates further teaches the delivery device further comprising at least one grasping member -32- (Fig. 17) used to position the delivery device (col 7, In 46-52: "pushing removal guide 32 along the longitudinal axis of the penile tube 31 toward the user in the direction of arrow C without the need for any substantial rotational
motion. The movement of removal guide 32 in this manner forces constriction ring 9 to slide...onto tapered end 34 without subjecting penile tube 31 to any rocking or twisting forces,” wherein the grasping and longitudinal movement of removal guide -32- assists in the positioning of delivery device -31- via transfer of constriction ring -9- without causing undo movement of the tube -31-).
Claim 16 - the combination of Scanlon and Coates teaches the delivery device of claim 14, and Coates further teaches wherein the total length is greater than the working length (Fig. 17 - see how total length from tapered proximal end -34- at the right side of the figure to the distal end of -31- at the left side of the figure is longer than the working length comprising only the non-tapered portion of tube -31-), and the exterior
diameter tapers wider from the proximal end to the working length (Fig. 17 - see widening of tube when moving from tapered rightmost
proximal end of device -34- and along the working length toward the leftmost distal end).
	Claim 17 - see claim 13 and the vent -23- provides a through hole as claimed

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRidder in view of Maanum(5,360,390)(cited in the 892 of 3/18/2022).

Claim 19 - DeRidder teaches a remodeling device as claimed but does not teach  at least one gripping portion provided on the exterior surface of the cylinder.
Maanum teaches a penile support including a loop shaped strap -311- which encircles the users scrotum, column 10 lines 63-68.  
It would have been obvious to one of ordinary skill in the medical arts at the time the application was effectively filed to include a loop shaped strap -311- (gripping portion) with the device of DeRidder to provide a device including a strap to maintain the device on the body and prevent slipping as set forth in Maanum such a combination would have a high expectation of success because security loops are old and well known in the medical arts as set forth in Maanum.
Claim 20 - see claim 19 above, wherein the gripping portion -311- is a loop of material to extend around the scrotum.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRidder in view of Sachse (6,015,379) (cited in the 892 of 3/18/2022).
	Claim 21 - DeRidder teaches a device as claimed but does not set forth the working length as the full length of the penis.  
Sachse teaches an erection aid formed from elastic material and including stiffening members -2- that extend the full length of the penis as shown in figures 6-7, and devices are provided to accommodate penises of different length column 6 lines 34-37.  
It would have been obvious to modify the length of DeRidder to provide a variety of devices with different lengths to accommodate different length penises as set forth in Sachse.  Such a modification would produce predictable results of a plurality of devices of DeRidder having different lengths to accommodate penises of different lengths as taught by Sachse and have a high expectation of success because modifying the length of penile devices to accommodate penises of different lengths is set forth in Sachse. 

Response to Arguments
Applicant's arguments filed 4/18/2022, regarding claims 1-12 have been fully considered but they are not persuasive because Scanlon has not been used to reject any of claims 1, 3-6 and 8-11.  
	Regarding Gannam, none of the pending claims have been rejected over Gannam.

Regarding claims 13-16, applicant argues that claims 13-16 include all the limitations of claim 1 plus additional features.  The office disagrees because the claim 13 claims a “delivery device for delivering a remodeling device according to claim 1” as such only the subcombination of the delivery device is positively recited not a combination of a delivery device and a remodeling device as set forth in claim 1.  It is the position of the office that the structure recited against claims 13-18 are all capable of delivering a device as claimed in claim 1 and that the structure recited in claim 1 does not require any structure of a delivery device needed to deliver the remodeling device that is not present in the prior art as applied.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the prior art does not teach or fairly suggest a remodeling device as claimed including at least one through-hole extending through a wall of the cylindrical assembly.
	Regarding claim 12, the prior art does not teach or fairly suggest a remodeling device as claimed including at least one inflatable lining provided on the interior surface, each one of the at least one inflatable lining being independently inflatable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791